March 12, 1917. The opinion of the Court was delivered by
The plaintiff is not the owner and holder of the bonds and mortgage complained upon. He has no interest whatsoever therein. He has no right to maintain the suit. He is not the real owner, but merely the custodian of the bonds and mortgage. He is not the trustee of an express trust, and this is not such a case as he is authorized by statute to sue.
The decree of the Court under which the sale was made whereby he acquired the bonds and mortgage is as follows:
"That the bonds representing the deferred payment of the interest as may be ascertained to be the shares of the minor *Page 497 
defendants, Marion Earle Turner and Margaret Smiley Turner, were to be executed and delivered to the master for Richland county to be held by him for such minors until they become of age or to be turned over by him to a duly appointed guardian on their behalf. That the bonds representing the deferred payment of the interest as may be ascertained to be the shares of the adult plaintiffs herein be executed and delivered to the master for Richland county, and that the same be forthwith assigned to them by said master according to their respective rights therein. The proceeds of the said sale and the interest on the deferred payment represented by the bonds and mortgages above referred to shall be distributed and assigned among the parties hereto as follows: Jas. E. Turner, 1-3 thereof, and to each of the following children, to wit, C.W. Turner, J.A. Turner, J.T. Turner, O.E. Turner, Clyde Turner, Marion Earle Turner and Margaret Smiley Turner, 2-21 each upon the execution and delivery to the master for Richland county of the bonds and mortgages above mentioned and the payment to him of $5,000 in cash."
The record in the case further shows the following: This judgment roll No. 10892 (Jas. E. Turner, Plaintiff, v. MarionEarle Turner et al., Defendants) showed that the bonds and mortgages sought to be foreclosed in this action were executed pursuant to a decree of the Court of Common Pleas for Richland county taken in an action which was commenced for the purpose of securing authority from the Court to convey to the defendant, Washington Clark, the real estate covered by said mortgages, which was part of the estate of Lavinia E. Turner, who died intestate, leaving as her only heirs at law the parties to the action of Turner v.Turner above referred to, two of whom were infants. In order to convey the interest of the infants in said property application was made to the Court in the said case of Turner
v. Turner. *Page 498 
This conclusively shows that the master is merely a custodian of the securities. It is not his business to collect them, and his institution of the suit is without authority of law. It is not his business to collect for the adult parties. That is their affair, and he cannot institute the suit for the infants, as the decree requires him to hold them for them until they become of age, "or to be turned over by him to a duly appointed guardian on their behalf." The cash portion at the sale was $5,000, which was distributed as provided for by the decree.
In the decree in this case a large amount is allowed for attorney's fees. It is difficult to conceive how the parties can be benefited by allowing the master to foreclose and how they can be benefited by paying attorney's fees and commissions to the officers of Court. The decree in the former case contemplated that the adults manage their own interests, and that of the minors was protected by the order of Court. The evidence in the case fails to show that the plaintiff is in any manner entitled to maintain this suit. He has no authority from any one interested therein and no order from the Court. He is merely a custodian of the securities and a volunteer in the matter without authority of law to bring the action, and I think the judgment should be reversed, and the complaint dismissed.
Judgment reversed.
MESSRS. JUSTICES GAGE and HYDRICK concur in the opinion of the Court.